Case 2:20-cv-00114-JRG-RSP Document 26 Filed 10/21/20 Page 1 of 3 PageID #: 276




                             IN THE UNITED STATES DISTRICT COURT
                              FOR THE EASTERN DISTRICT OF TEXAS
                                      MARSHALL DIVISION



 S3G TECHNOLOGY LLC,
                                                     Case No. 2:20-CV-114
                     Plaintiff,
                                                     JURY TRIAL DEMANDED
              v.

 CHICK-FIL-A, INC.,

                     Defendant.


                          JOINT MOTION TO STAY ALL DEADLINES AND
                                  NOTICE OF SETTLEMENT
              Plaintiff S3G Technology LLC (“S3G”) and Defendant Chick-fil-A, Inc. (“Chick-fil-A”)

 have reached a settlement in principle to resolve the claims asserted in this case between them.

 Accordingly, pursuant to this Court's Standing Order Regarding Proper Notification of

 Settlement to the Court and subject to this Court’s approval, S3G and Chick-fil-A request that

 the Court stay all deadlines for thirty (30) days so that appropriate dismissal papers may be

 submitted upon finalization of a written settlement agreement. S3G and Chick-fil-A anticipate

 filing a stipulation of dismissal within 30 days.


 DATED: October 21, 2020                          Respectfully Submitted,


                                                  By: /s/ Gregory S. Cordrey
                                                  Stanley M. Gibson
                                                  Gregory S. Cordrey
                                                  Jessica P.G. Newman
                                                  JEFFER MANGELS BUTLER & MITCHELL
                                                  LLP
                                                  1900 Avenue of the Stars, Seventh Floor
                                                  Los Angeles, CA 90067
                                                  Telephone: (310) 203-8080
                                                  Facsimile: (310) 203-0567
                                                  E-mail: smg@jmbm.com
                                                  E-mail: gxc@jmbm.com
                                                  E-mail: jxn@jmbm.com

                                                     1

 68438247v1
Case 2:20-cv-00114-JRG-RSP Document 26 Filed 10/21/20 Page 2 of 3 PageID #: 277




                                     Charles Ainsworth
                                     State Bar No. 00783521
                                     Robert Christopher Bunt
                                     State Bar No. 00787165
                                     PARKER, BUNT & AINSWORTH, P.C.
                                     100 E. Ferguson, Suite 1114
                                     Tyler, TX 75702
                                     903/531-3535
                                     903/533-9687
                                     E-mail: charley@pbatyler.com
                                     E-mail: rcbunt@pbatyler.com

                                     COUNSEL FOR PLAINTIFF S3G
                                     TECHNOLOGY LLC


 DATED: October 21, 2020


                                     By: /s/ Robert L. Lee (with permission)
                                     Robert L. Lee
                                     Emily Chambers Welch
                                     ALSTON & BIRD LLP - ATLANTA
                                     One Atlantic Center
                                     1201 West Peachtree Street NW #4900
                                     Atlanta, GA 30309-3424
                                     404/881-7635
                                     Fax: 404/881-7777
                                     Email: bob.lee@alston.com
                                            emily.welch@alston.com


                                     Brady Cox
                                     (State Bar No. 24074084)
                                     ALSTON & BIRD LLP
                                     2200 Ross Avenue, Suite 2300
                                     Dallas, TX 75201
                                     Tel.: (214) 922-3400
                                     Fax: (214) 922-3899
                                     Email: brady.cox@alston.com

                                     COUNSEL FOR DEFENDANT CHICK-FIL-A,
                                     INC.




                                       2

 68438247v1
Case 2:20-cv-00114-JRG-RSP Document 26 Filed 10/21/20 Page 3 of 3 PageID #: 278




                                 CERTIFICATE OF SERVICE

         I hereby certify that the following counsel of record, who are deemed to have consented
 to electronic service are being served this 21st day of October, 2020, with a copy of the
 document via the Court’s CM/ECF system per Local Rule CV-5(a)(3). Any other counsel of
 record will be served by electronic mail, facsimile transmission and/or first class mail on this
 same date.

                                              /s/ Gregory S. Cordrey
                                              GREGORY S. CORDREY




                                                 3

 68438247v1
